Genova Burns LLC v New Yorkers for Bill Thompson (2017 NY Slip Op 01781)





Genova Burns LLC v New Yorkers for Bill Thompson


2017 NY Slip Op 01781


Decided on March 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3138 155282/15

[*1]Genova Burns LLC, etc., Plaintiff-Appellant,
vNew Yorkers for Bill Thompson, Defendant, William C. Thompson, Jr., et al., Defendants-Respondents.


Genova Burns LLC, New York (Angelo J. Genova of counsel), for appellant.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Brooklyn (Susan Mauro of counsel), for respondents.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered November 16, 2015, which granted the individual defendants' motion to dismiss the complaint as against them, unanimously affirmed, without costs.
Plaintiff's retainer agreement, which engaged plaintiff for representation in connection with a post-campaign audit, was executed by defendant James Ross solely in his representative capacity as treasurer of defendant New Yorkers for Bill Thompson and was not executed by defendant candidate at all. Nor was the personal liability of the individual defendants contemplated. Accordingly, the individual defendants are not personally liable under the agreement (see Seaver v Ransom, 224 NY 233, 237 [1918]; Salzman Sign Co. v Beck, 10 NY2d 63 [1961]; Richmond Adv./Reinhold Assoc. v Del Guidice, 66 AD2d 701 [1st Dept 1978]).
Plaintiff has abandoned its claims for unjust enrichment, quantum meruit, and account stated (see Hardwick v Auriemma, 116 AD3d 465, 468 [1st Dept 2014], lv denied 23 NY3d 908 [2014]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 9, 2017
CLERK